TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00191-CV



                                        S. B., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2020-0653A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              S.B. (Mother) appeals from the trial court’s final order terminating her parental

rights to her children: Gabe, born in May 2014; Zach, born in September 2015; Amy, born in

March 2017; Kate, born in July 2018; and Dan, born in October 2019. 1 The children were

removed from the parents’ care on April 30, 2020, following a report of neglectful supervision

related to an incident of domestic violence that had occurred two days earlier. After a final

hearing held over two days on March 30 and April 19, 2021, 2 the trial court found that Mother

had knowingly placed the children or allowed them to remain in conditions or surroundings that


       1   For the children’s privacy, we refer to them by aliases and to their family members by
their relationships to them. See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8. Father’s
rights were also terminated, but he is not a party to this appeal.
       2  The final hearing was held via video conference due to COVID-19. See Supreme
Court of Texas’s Second Emergency Order Regarding the COVID-19 State of Disaster (Misc.
Docket No. 20-9043) and all subsequent Orders.
endangered their well-being, engaged in conduct or knowingly placed the children with other

people who engaged in conduct that endangered the children’s well-being, and had failed to

comply with a court order that established actions necessary for Mother to regain custody. See

Tex. Fam. Code § 161.001(b)(1)(D), (E), (O). Mother’s sole issue on appeal is that the trial

court erred in finding grounds under subsections (D) or (E) and asks that we either remand for a

new trial or render judgment deleting those grounds from the termination order. As explained

below, we affirm the trial court’s order.


                                   STANDARD OF REVIEW

               To terminate a parent’s rights to her child, the Texas Department of Family and

Protective Services must prove by clear and convincing evidence that the parent engaged in

conduct amounting to statutory grounds for termination pursuant to section 161.001 and that

termination is in the child’s best interest. Id. § 161.001(b); In re S.M.R., 434 S.W.3d 576, 580

(Tex. 2014). Clear and convincing evidence is “the measure or degree of proof that will produce

in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought

to be established.” Tex. Fam. Code § 101.007; In re A.C., 560 S.W.3d 624, 630 (Tex. 2018).

We defer to the factfinder, which, “having full opportunity to observe witness testimony first-

hand, is the sole arbiter when assessing the credibility and demeanor of witnesses.” In re A.B.,

437 S.W.3d 498, 503 (Tex. 2014). In reviewing legal sufficiency, we consider undisputed

evidence contrary to the finding but assume that the factfinder resolved disputed facts in favor of

its finding. A.C., 560 S.W.3d at 630-31. In reviewing factual sufficiency, we weigh the disputed

evidence contrary to the finding against the evidence favoring the finding and ask whether a

reasonable factfinder could not have weighed the evidence in favor of the finding. Id.



                                                  2
               Termination of the parent-child relationship may be ordered under subsection (D)

if clear and convincing evidence establishes that the parent knowingly placed or allowed the

child to remain in conditions or surroundings that endangered the child’s physical or emotional

well-being, Tex. Fam. Code § 161.001(b)(1)(D), and under subsection (E) if the evidence

establishes that the parent engaged in conduct or knowingly placed the child with others who

engaged in conduct that endangered the child’s physical or emotional well-being, id. §

161.001(b)(1)(E). Subsection (D) focuses on the child’s environment, while subsection (E)

focuses on the parent’s conduct and asks whether the parent engaged in a voluntary, deliberate,

and conscious course of conduct that endangered the child. V.P. v. Texas Dep’t of Fam. &

Protective Servs., No. 03-19-00531-CV, 2020 WL 544797, at *4 (Tex. App.—Austin Feb. 4,

2020, no pet.) (mem. op.). When, as here, the evidence relevant to subsections (D) and (E) is

interrelated, we may consolidate our review of the record. Id.

               “The term ‘environment’ in subsection (D) refers not just to the suitability of the

child’s living conditions, but also to the environment produced by the conduct of the parents or

others in the home,” and “[i]nappropriate, abusive, or unlawful conduct by persons who live in

the child’s home” is part of the environment under subsection (D). Id. Further, “a parent’s

failure to remove herself and her children from a physically violent or abusive relationship may

support a finding of endangerment under subsection (D).”         Id.   Under subsection (E), in

determining whether a parent “engaged in an endangering course of conduct, the factfinder may

consider the parent’s actions and inactions that occurred before and after the child was born” and

may “infer that a parent’s lack of contact with her child and absence from the child’s life

endangers the child’s emotional well-being.” Id. The Department does not have to prove that

the conduct was directed at the child or that the child suffered an actual injury. In re E.N.C.,

                                                3
384 S.W.3d 796, 803 (Tex. 2012); see In re M.J.M.L., 31 S.W.3d 347, 350-51 (Tex. App.—San

Antonio 2000, pet. denied) (endangerment must be direct result of parent’s course of conduct but

conduct need not be “specifically directed” at child, cause child actual injury, or “even constitute

a concrete threat of injury to the child”).     Stability and permanence are paramount in the

upbringing of children, In re M.E.-M.N., 342 S.W.3d 254, 263 (Tex. App.—Fort Worth 2011,

pet. denied), and a course of conduct that subjects a child to a life of uncertainty and

instability endangers the child’s well-being, A.C. v. Texas Dep’t of Fam. & Protective Servs.,

577 S.W.3d 689, 699 (Tex. App.—Austin 2019, pet. denied) (quoting Jordan v. Dossey,

325 S.W.3d 700, 723 (Tex. App.—Houston [1st Dist.] 2010, pet. denied)).

               “[A] parent’s use of narcotics and its effect on his or her ability to parent may

qualify as an endangering course of conduct.” In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009);

see In re A.A.H., No. 01-19-00612-CV, 2020 WL 1056941, at *11-12 (Tex. App.—Houston [1st

Dist.] Mar. 5, 2020, pet. denied) (mem. op.) (parent’s continuing drug abuse may “qualify as a

voluntary, deliberate, and conscious course of conduct endangering the child’s well-being”

because it “exposes the child to the possibility the parent may be impaired or imprisoned and,

thus, be unable to take care of the child”); In re C.V.L., 591 S.W.3d 734, 751 (Tex. App.—Dallas

2019, pet. denied) (evidence of parent’s drug use or that parent allowed child to be around drug

user may show “voluntary, deliberate, and conscious course of conduct” that endangers child);

A.C., 577 S.W.3d at 699 (“A parent’s illegal drug use may constitute endangerment under

subsection (E).”); M.E.-M.N., 342 S.W.3d at 263 (“Drug use and its effect on a parent’s ability to

parent may establish an endangering course of conduct.”). Indeed, a factfinder “is entitled to

give ‘great weight’ to a parent’s drug-related conduct, as it is considered a ‘significant factor’

supporting termination.” A.C., 577 S.W.3d at 705; see In re L.G.R., 498 S.W.3d 195, 204 (Tex.

                                                 4
App.—Houston [14th Dist.] 2016, pet. denied). And a parent’s decision to use illegal drugs

while a termination suit is pending, and the parent is at risk of losing her child, may support a

finding that the parent engaged in a course of conduct that endangered the child’s physical or

emotional well-being. C.V.L., 591 S.W.3d at 751; M.E.-M.N., 342 S.W.3d at 263.


                               SUMMARY OF THE EVIDENCE 3

                New Braunfels Police Officer Matthew Burdick testified that on April 28, 2020,

he responded to a call at a hotel about domestic violence between Mother and Father. By the

time Officer Burdick arrived, Mother had taken the children to another hotel, but Father told the

officer that the children had been present during the altercation. Father was “very erratic” and

speaking rapidly, and he told the police that he had been assaulted and bitten by Mother and that

it had “happened multiple times in the past.” Father also asserted that Mother had tried to hang

herself, that she had a history of attempting to harm herself, and that “she tries to do that every

time that they have an altercation.” Officer Burdick went to the second hotel and observed while

Mother was interviewed by Officer Sylvia Martinez. He said Mother was “nonchalant, like she

didn’t care what was going on” and “wasn’t caring about what was going on with the children.”

Because Mother seemed like she was not “all mentally there,” Officer Burdick “felt like she was

off or she might have been under the influence.” Officer Burdick was asked what he recalled

about the children’s appearance, and he said, “They just seemed a little dirty. They just needed

baths and they were hungry.”

                Officer Martinez testified that two of the children were with Mother and that the

older child, a boy who she guessed was about five or six years old, was “a little hyper,” kept



       3   We will only summarize evidence relevant to the (D) and (E) grounds.
                                                5
interrupting the interview, and would not be redirected when Martinez tried to keep him

occupied, for instance by giving him her flashlight to play with. Officer Martinez said his

behavior was “a little unusual,” but she “just kind of dismissed it” because she thought he might

be hyperactive or have ADHD. Mother denied that Father had been the victim of an assault,

although she later admitted that she had bitten him, and denied that she had tried to hang herself.

She “appeared coherent” and said she did not want to get Father in trouble. Mother had “bags

and bags of clothes for the children,” but said she was going to return to Father because she did

not have diapers or food. To keep the parents separated for the night, Officer Martinez brought

Mother diapers, baby formula, and food. Officer Martinez said it was dark in the hotel room, so

she could not testify about how the children looked or whether they had been properly cared for.

               Law enforcement also testified that Mother and Father had been arrested in March

and July 2020 after Mother was observed “purposely not ringing” up items at Wal-Mart’s self-

checkout stations. In March, Mother failed to scan about $470 of items and was arrested for

theft, while Father was arrested for drug possession after he told the officer that he had crystal

methamphetamine in his pocket and that he “keeps it on his person; that way it doesn’t stay at

home where his kids could get ahold of it.” In July, several months after the children were

removed, the parents were again arrested after they tried to leave with fifteen items that had not

been paid for, totaling about $143. Both times, Mother denied that she had been trying to steal,

saying “she was not paying attention” and that she would pay for anything she had missed.

               Department investigator Vanessa Campanella testified that she interviewed the

parents and five-year-old Gabe on April 29, 2020, after the Department received a referral for

neglectful supervision alleging that after the parents’ altercation, Mother “was suicidal and she

had two children with her.” Mother was “open about physical altercations” between her and

                                                6
Father and told Campanella that Father “gets jealous and can’t get over the fact that she slept

with one of his relatives when they were no longer together.” She denied drug use until she

learned she would have to take a drug test, at which point Mother said that Father “forces her to

use” crystal methamphetamine. Mother denied that she was suicidal and said Father “was the

one that was suicidal. And that’s why she came back to be with him.” Father admitted to

domestic violence and said that “he just can’t trust her and she lies all the time, so she makes him

do it.” Father also admitted to using crystal methamphetamine twice a day, saying he “kept it on

him at all times.”

               Campanella explained that at the time of the referral about the parents’

altercation, the family was living in a hotel room, which was dark and “very cluttered. There

was stuff everywhere. They could barely walk in there.” All the children shared a bed, while the

parents shared the other bed. While Campanella was speaking to the family, some of Father’s

relatives arrived and “acted like there was a party going on.” Campanella said that while she was

speaking to the family, three-year-old Amy “ran out in the middle of the parking lot and almost

got hit by a vehicle.” Although Campanella reacted, Mother and Father “acted like it was normal

and there was no reaction from them.” When she spoke to Gabe, he described his parents’ fight.

He “talked about parents fighting a lot,” about “Mom getting choked by Dad,” and “about Dad

being jealous of Mom because she slept with another man,” saying he “could show [Campanella]

how the physical altercation occurred.” Gabe also talked about his “parents having sex” and how

he “could watch them have sex.” Gabe used “cuss words” as if they “were very normal”—when

Campanella asked Gabe about watching his parents have sex, he replied that “he would ask his

dad, ‘What are you doing mother fucker.’ It was common language for him. He didn’t bat an

eye when speaking like that.” Campanella agreed that Gabe had been “very sexually exposed.”

                                                 7
                Campanella testified that after she tried unsuccessfully to find a family member

who would be an appropriate “safety plan,” she asked Mother “if she’d be willing to go to the

shelter with the children for the night” while the Department worked out a safe situation. Mother

responded that “she would rather the kids go to the shelter” and that she “wasn’t going to leave”

Father. At that point, Campanella removed the children and took them to a Department office to

find a placement.      Campanella said, “We ended up giving the children baths within the

Department because they were so filthy.” She also testified that the children “appeared very

neglected,” saying that Dan “looked like he hadn’t been bathed in a while or taken care” of and

was “raw” under his neck and under his arms. She also observed at the hotel that he “was in a

car seat and doesn’t look like he’s been out of the car seat very often.” Amy had a bruise on her

forehead, while one-and-a-half-year-old Kate was visibly dirty and had a red mark above her

eye, marks on and around her nose, dried feces on her vagina, and a foul odor. Zach’s forehead

was “misshaped” and “bent down a little bit,” and Gabe was “the cleanest out of them all, but his

hair was still matted.” The Department introduced into evidence photographs taken of Dan,

Amy, and Kate the night of their removal. In those photographs, the children’s skin is visibly

dirty, their bodies and faces show scratches or bruises, and Dan’s underarms and neck appear

raw and irritated. Campanella testified that a photograph showing grime on Kate’s face and

torso showed “[t]he dirt and the stickiness of her, the unkeptness that we—we found on her.”

                The parents and children were tested for drugs after the children’s removal;

Mother, Amy, Dan, Gabe, and Kate all tested positive for methamphetamine and amphetamine; 4

and Campanella testified that the children’s levels were “very high; higher than the parents’

levels.” Mother’s level of methamphetamine was 7402; Gabe’s was 11,837; Amy’s was 13,140;

       4   Zach’s hair was too short to be tested.
                                                     8
Kate’s was 25,587; and Dan’s was 149,468. Campanella said those levels indicated that “the

parents were using around” the children or that the children “had access to the drugs.” She

agreed that even if the children had not appeared to have been neglected, their drug levels

“would have necessitated a removal.”

               Caseworker Venus Alvarez was assigned to the family in May 2020 and testified

that because of the children’s positive drug tests, the Department and the parents entered into an

agreement under which the parents had to undergo drug-and-alcohol evaluations and enter

ninety-day, in-patient drug-treatment programs by July 24, 2020. Alvarez testified that Mother

denied having a drug problem when she did her evaluation, while Father “took no responsibility

for anything” that had led to the children’s removal. In addition, Mother was unsuccessfully

discharged after seven days from her first drug-treatment program, which she entered in August

2020. She then entered a second program in October and told Alvarez in November that she had

been successfully discharged. However, when Alvarez requested Mother’s records, she learned

that Mother had been discharged on October 24, after only ten days, when she “put in her four-

hour notice and decided to leave the treatment.”

               Alvarez also testified that Mother missed three drug tests in the summer of 2020;

tested positive for methamphetamine on June 17; tested negative on July 2; had a negative

urinalysis and a positive hair follicle test on the same day in November; missed seven requested

tests between December 15, 2020, and March 2, 2021; had one negative test in mid-March; and

tested positive on March 31. Mother’s visitations with the children were stopped in July 2020

because she had not yet entered the treatment program and was not following her agreement with

the Department.    In addition, Mother had been unsuccessfully discharged from individual

therapy due to repeated no-shows, had been unresponsive when Alvarez attempted to contact

                                                   9
her, did not take a domestic violence intervention program, and had never obtained employment.

Mother had made progress on setting up appropriate housing, had taken a parenting class, and

had completed a psychological evaluation.

                Finally, Alvarez testified that the children had been placed together in a foster

home, with foster parents who were willing and able to adopt them. The younger children had

some developmental delays when they were removed, but they had overcome those delays and

were thriving. The children were working through “some things,” especially Gabe and Zach,

and Alvarez explained that Gabe and Zach get “very anxious about what’s going to happen to

them” and always ask Alvarez for news about their situation.             Gabe is old enough to

“understand[] what’s going on” and “knows more than a six-year-old should,” and Alvarez

agreed that “with respect to” Gabe’s language, he has shown “a complete 180-degree

turnaround.” The children were doing well in school, and their teachers “have no concerns.”

                Mother denied that the children had seen her and Father fight physically. She

pled “the Fifth” in response to many of the Department’s questions, 5 including when she was

asked if her children, specifically Gabe, had seen her and Father having sex and when asked why

Amy’s “private areas were the way it was [sic].” Mother testified that she did not know why

Dan’s underarms were raw, saying that he was always bathed and that it might “be the sweat.”

                Mother pled the Fifth when asked about her positive drug tests; testified that she

knew her missed tests were presumed to be positive; testified that she did not feel that she had a

drug problem; and then pled the Fifth when asked, “But you continue to use?” She also pled the

Fifth when asked if the children were present when she used methamphetamine but said she was

aware that her children had tested positive for the drug. Mother testified that she had requested

       5   See U.S. Const. amend. V (right against self-incrimination in criminal case).
                                                 10
her last follicle test because she “was positive” it “would come out okay. But I guess not.”

Mother testified that she left the second treatment program because her house had been broken

into and she had to “find out what was going on.” She testified that she told program personnel

why she was leaving and that they advised her not to, informing her she could not return if she

left. She admitted that she had not told her caseworker when or why she left, saying, “I wasn’t in

my head,” and that “it happened so fast.”

               Mother also testified that her therapist had said she had to reschedule but then

never responded to Mother’s attempts to contact her. Mother said that she had completed the

parenting class, two drug and alcohol evaluations, and a psychological evaluation; that she had

appropriate housing; and that she had started a job about a month earlier. She testified that she

had tried to do “some” of her required services, acknowledged that “it may seem like I haven’t,”

and explained, “I just get real stressed and I feel like I have no hope. And I know maybe y’all

might not understand that, but it’s just, they’re the only family I have.” Mother was no longer in

a relationship with Father and was five months pregnant with a “friend’s” child but that friend

was not going to help raise the baby, and Mother said, “I’m by myself.”


                                            DISCUSSION

               Mother asserts that the proximate cause of the children’s removal “was the

children being in the presence of a domestic violence incident along with [Father’s] admissions

of regular drug use” and that there was no evidence in the Department’s removal affidavit that

Mother “had ANY confirmed history with the Department.” 6                 She contends that the

Department’s “small battalion of law enforcement” witnesses did not provide “particularly


       6  Campanella’s removal affidavit states, “Mother reports that she has had two previous
cases for physical abuse on the older two boys, however it was not found in our system.”
                                                11
insightful” testimony about whether the children were endangered and attempts to downplay or

cast doubt on the Department’s evidence, asserting that “NO professional medical,

psychological, or developmental specialist testified whatsoever about any actual or existential

harm or endangerment foisted upon the [children] by [Mother’s] actions or environment.”

However, Campanella testified that Mother and Father did not react when Amy ran in front of a

car, that Gabe reported seeing his parents fight and have sex, and that Father admitted that the

children had been present during the April 2020 altercation and other instances of domestic

violence.   The children were visibly filthy when removed, the younger children had some

developmental delays, and Gabe “knows more than a six-year-old should.”

               In addition, we cannot ignore the evidence about Mother’s ongoing drug abuse.

Mother, however, argues that she “flatly denied that she had a ‘drug problem’” and “testified at

some length about all of the services and progress she had engaged in and/or accomplished,”

and, thus, that the Department did not present any “real evidence of a causal nexus between

[Mother’s] alleged drug use and endangerment of the [children], either real or hypothetical.”

Mother quotes our opinion in M.D. v. Texas Department of Family & Protective Services as

saying, “[S]omewhere along the way, [that court of appeals] conflated drug use with child

endangerment such that mere drug use became conclusive evidence that a child was

endangered.” No. 03-20-00531-CV, 2021 WL 1704258, at *8 (Tex. App.—Austin Apr. 30,

2021, no pet.) (mem. op.). However, that statement was included in a parenthetical quoting our

sister court’s opinion in In re L.C.L., 599 S.W.3d 79, 85 (Tex. App.—Houston [14th Dist.] 2020,

pet. denied) (en banc)). Importantly, we cited our sister court’s case under a “but see” signal, see

M.D., 2021 WL 1704258, at *8, meaning that statement in L.C.L. “clearly supports a proposition

contrary to the main proposition,” see The Bluebook: A Uniform System of Citation R. 1.2 (c)

                                                12
(Columbia L. Rev. Ass’n et al., eds., 21st ed. 2020). Contrary to Mother’s contention, we did not

suggest that endangerment must be independently established and may not be inferred from

parental misconduct alone.     See M.D., 2021 WL 1704258, at *6 n.4 (“We recognize that

‘endangerment’ does not need to be established as an independent proposition but may, instead,

be inferred from the parental misconduct alone.”). Instead, we observed that “because it exposes

the child to the possibility that the parent may be impaired or imprisoned, a parent’s illegal drug

use and drug-related criminal activity may support termination under subsection (E).” 7 Id. at *8.

               Mother and the four children whose hair was long enough to be tested all tested

positive for methamphetamine at the outset of the case, with the children testing at very high

levels, considerably higher than Mother’s levels. Mother continued to test positive throughout

the proceeding, was unsuccessfully discharged from two drug treatment programs, misled her

caseworker into believing she had successfully completed the second, and testified that she did

not believe that she had a drug problem. Further, Mother missed many of her required drug tests,

from which she acknowledged the trial court could have inferred that she would have tested

positive. See, e.g., J.K. v. Texas Dep’t of Fam. & Protective Servs., No. 03-18-00814-CV,


       7  M.D. presented vastly different facts than this case: the child was removed while still
in the NICU, based on concerns that the parents had not visited often enough, had missed some
of the child’s medical appointments, and had not both demonstrated that they could insert a
feeding tube. M.D. v. Texas Dep’t of Fam. & Protective Servs., No. 03-20-00531-CV, 2021 WL
1704258, at *6 (Tex. App.—Austin Apr. 30, 2021, no pet.) (mem. op.). There was also
testimony about the Department’s involvement with the mother’s older son after allegations of
neglect, which resulted in the mother being named possessory conservator, while the child’s
foster parents were appointed permanent managing conservators. Id. at *7. And although the
mother tested positive for methamphetamine while the case was pending, she tested negative
soon after, her doctor testified that several of the mother’s medications could have resulted in a
positive methamphetamine result, and her therapist testified that she had seen no signs of any
drug use. Id. at *7-9. Finally, the evidence indicated that the parents had complied with the
Department’s requirements and had addressed the concerns that led to the Department’s
involvement. See id.
                                                13
2019 WL 1646268, at *2 (Tex. App.—Austin Apr. 17, 2019, pet. denied) (mem. op.); In re E.M.,

494 S.W.3d 209, 222 (Tex. App.—Waco 2015, pet. denied). And “[a]lthough a witness may

assert her Fifth Amendment right against self-incrimination in a civil trial if she is asked a

question that might tend to subject her to criminal responsibility, the [factfinder] may make

negative inferences based upon the assertion of the privilege.” V.C. v. Texas Dep’t of Fam. &

Protective Servs., No. 03-18-00746-CV, 2019 WL 1388725, at *2 (Tex. App.—Austin Mar. 28,

2019, pet. denied) (mem. op.) (citing Texas Dep’t of Pub. Safety Officers Ass’n v. Denton,

897 S.W.2d 757, 760 (Tex. 1995)); see Baxter v. Palmigiano, 425 U.S. 308, 318 (1976) (“the

Fifth Amendment does not forbid adverse inferences against parties to civil actions when they

refuse to testify in response to probative evidence offered against them”). Mother pled the Fifth

repeatedly, including in response to questions related to her drug use, the children’s exposure to

drugs, whether Gabe had seen his parents having sex, and the condition of Amy’s

“private areas.”

               The record contains evidence of repeated domestic violence, at least at times

occurring while the children were present; Mother’s ongoing drug use; the children’s exposure to

such drug use; the children’s poor hygiene when removed; Mother’s failure to engage in services

intended to improve her and the children’s situation; Mother’s criminal conduct, twice resulting

in her arrest, both shortly before and during the children’s removal; and Mother’s having had no

visitation with the children since July 2020 due to her own conduct.           We hold that the

Department presented clear and convincing evidence from which the trial court could have

concluded that Mother engaged in a course of conduct that endangered the children’s well-being

and that she placed them in circumstances or surroundings that endangered their well-being. See,

e.g., R.R. v. Texas Dep’t of Fam. & Protective Servs., No. 03-16-00528-CV, 2016 WL 6575235,

                                               14
at *3-4 (Tex. App.—Austin Nov. 3, 2016, no pet.) (mem. op.) (mother admitted to having used

methamphetamine weekly for past eight years; police officers had responded to three reports of

domestic violence involving her and husband, who was also a methamphetamine user; and

mother had no negative drug tests during case and did not complete domestic-violence

classes or drug-addiction services); J.C.-O. v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-16-00271-CV, 2016 WL 6068263, at *7 (Tex. App.—Austin Oct. 14, 2016, pet. denied)

(mem. op.) (evidence of domestic violence between parents, father’s enabling mother’s drug

abuse during case, and “volatile nature of their ongoing relationship”); R.Z. v. Texas Dep’t of

Fam. & Protective Servs., No. 03-14-00412-CV, 2014 WL 5653272, at *6 (Tex. App.—Austin

Oct. 29, 2014, no pet.) (mem. op.) (evidence of illegal drug use, domestic violence, and criminal

activity before and after child’s removal). We overrule Mother’s sole issue on appeal.


                                        CONCLUSION

              Having overruled Mother’s issue, we affirm the trial court’s order of termination.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Affirmed

Filed: August 25, 2021




                                               15